Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 1 of 27 PageID 478



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


 UNITED STATES OF AMERICA                  )
                                           )
       v.                                  )     CASE NO. 3:19-cr-00001-TJC-PDB
                                           )
 JOHN R. NETTLETON,                        )
                                           )
       Defendant.                          )



                    JOINT PROPOSED JURY INSTRUCTIONS

      The United States of America and the Defendant, by and through counsel of

record, submits the following joint proposed Jury Instructions. The parties request

that the jury be instructed using the following standard instructions from the Eleventh

Circuit Pattern Jury Instructions (Jan. 2019):


  Gov. Instr. No.     Instruction No.      Description

  1                   Basic No.            The Duty to Follow Instructions and
                      B2.1/B2.2            the Presumption of Innocence/ The
                                           Duty to Follow Instructions and the
                                           Presumption of Innocence when a
                                           Defendant does not Testify

  2                   Basic No. B3         Definition of Reasonable Doubt

  3                   Basic No. B4         Consideration of Direct
                                           and Circumstantial
                                           Evidence

  4                   Basic No. B5         Credibility of Witnesses




                                           1
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 2 of 27 PageID 479



  5                  Basic No.            Impeachment of Witnesses because of
                     B6.1                 Inconsistent Statements (if applicable)

  6                  Basic No.            Expert Witnesses
                     7

  7                  Basic No.
                     B9.1A                On or About (only)

  14                 Special              Aiding and Abetting; Agency
                     Instr. No.
                     7
  15                 Basic No.            Caution – Punishment (Single Defendant,
                     B10.2                Multiple Counts)

  16                 Basic No.            Duty to Deliberate
                     11

  16                 Basic No.            Verdict
                     12



       The parties further request that the jury be instructed using the following

offense-specific instructions. Citations to authority supporting the instructions are

included in brackets. Where the parties disagree about the proposed text, a set of

double-brackets are in place around the contested section and a footnote explains the

disagreement.




                                         2
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 3 of 27 PageID 480



                  REQUESTED JURY INSTRUCTION NO. 8

                                 B8 (Modified)
                      Introduction to Offense Instructions

      The indictment charges ten (10) separate crimes, called “counts,” against the

Defendant. Each count has a number. I will explain the law governing each of these

counts.




                                        3
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 4 of 27 PageID 481



                   REQUESTED JURY INSTRUCTION NO. 9

                               Obstruction of Justice
                             18 U.S.C. §§ 1512(b)(3), 2
                                     Count 1

      It’s a Federal crime for anyone to obstruct justice by knowingly engaging in

misleading conduct toward another person with the intent to hinder, delay, and

prevent the communication to federal law enforcement officers information relating to

the commission or possible commission of a federal offense.

      Count One charges the Defendant with knowingly engaging in misleading

behavior towards another person with the intent to hinder, delay, and prevent the

communication to law enforcement officers, that is, agents of the Navy Criminal

Investigative Service and members of the Naval Station Guantanamo Bay’s Security

Department, information relating to the commission and possible commission of a

federal offense, [[1by, among other things:

            a.    Making false and misleading statements to Navy personnel
      searching for Christopher Tur (“Tur”) and investigating his
      disappearance and death, such as Command Duty Officer Anthony
      Thibodeaux, that Tur was last seen at the Officer’s Club/Bayview on or
      about January 9, 2015;

            b.   Making false and misleading statements to Navy personnel,
      such as Executive Officer Alonza Ross, that Tur had not come to the

1
       The Government submits that this bracketed portion should be in the jury
instructions in order to provide the jury with the examples of the means by which the
defendant could have committed the obstruction that were contained in Count One of
the Indictment, especially since the Court has indicated it is unlikely to send the
Indictment back to the jury during its deliberations. The Defendant believes these
examples should not be listed in the jury instructions.
                                              4
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 5 of 27 PageID 482



      Defendant’s residence on or about January 9, 2015 after the Hail and
      Farewell party at the Officer’s Club/Bayview;

            c.    Making false and misleading statements to Navy personnel,
      such as Executive Officer Alonza Ross, that when Tur came to the
      Defendant’s residence after the Hail and Farewell party on or about
      January 9, 2015, Tur did not come inside the residence;

             d.     Concealing from Navy personnel that on or about January
      9, 2015, Tur came to the Defendant’s residence after the Hail and
      Farewell party at the Officer’s Club/Bayview, the Defendant and Tur
      engaged in a physical altercation inside the Defendant’s residence, and
      that altercation resulted in Tur being injured;

           e.     Refusing the request by Navy personnel to use a U.S. Coast
      Guard helicopter in the search for Tur;

            f.     Knowingly permitting a Navy Blue communication
      providing false information about the last known location of Tur on or
      about January 9, 2015 to be sent to the Navy on or about January 10,
      2015;

             g.    Making false and misleading statements to his superior
      officers, Captain Christopher Gray and Admiral Mary Jackson, orally
      and in written emails on or about January 10, 2015, January 11, 2015,
      and January 12, 2015 that the last place Tur was seen was the Officers
      Club/Bayview on or about January 9, 2015;

             h.    Concealing from his superior officers, Captain Christopher
      Gray and Admiral Mary Jackson, on or about January 10, 2015 and
      January 11, 2015 that Tur had gone missing on or about January 9, 2015
      after attending a command event earlier in the evening, the Hail and
      Farewell party at the Officer’s Club/Bayview for the incoming and
      outgoing executive officers, at which the Defendant had been present,
      that the Defendant and others at the party had been intoxicated, and that
      Tur had accused the Defendant of having an extramarital affair with Lara
      Tur in front of the Officer’s Club/Bayview after the party;

            i.   Concealing from his superior officers, Captain Christopher
      Gray and Admiral Mary Jackson, on or about January 10, 2015, January
      11, 2015, and January 12, 2015 that Tur came to the Defendant’s

                                         5
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 6 of 27 PageID 483



      residence on or about January 9, 2015 after the Hail and Farewell party
      at the Officer’s Club/Bayview;

            j.    Concealing from his superior officers, Captain Christopher
      Gray and Admiral Mary Jackson, that on or about January 9, 2015, the
      Defendant and Tur engaged in a physical altercation inside the
      Defendant’s residence and that altercation resulted in Tur being injured;

            k.     Falsely stating to his superior officers, Captain Christopher
      Gray and Admiral Mary Jackson, that he had not engaged in an
      extramarital affair with Lara Tur; and

             l.    Encouraging Lara Tur to conceal from Navy investigators
      that she and the Defendant had engaged in an extramarital affair.]]

      The Defendant can be found guilty of this crime only if all the following facts

are proved beyond a reasonable doubt:

      (1)     the Defendant knowingly engaged in misleading conduct toward another

              person;

      (2)     the Defendant acted with the intent to hinder, delay, or prevent the

              communication of information to a federal law enforcement officer of the

              United States; and

      (3)     that such information related to the commission or possible commission

              of a federal offense.]]

      [[2]]




2
       The Defendant submits that the following should be inserted at this bracketed
point: “If you do not unanimously agree as to what misleading conduct the Defendant
knowingly engaged in, you cannot find him guilty.”

                                          6
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 7 of 27 PageID 484



      The word “knowingly” means that an act was done voluntarily and

intentionally and not because of a mistake or by accident.

      The term “misleading conduct” means any one of the following:

      (1)    knowingly making a false statement; or

      (2)    intentionally omitting information from a statement and thereby causing

             a portion of such a statement to be misleading, or intentionally




        The Government submits that the Court’s standard unanimity instruction is an
accurate and sufficient statement of the law, and that the jury is not required to decide
unanimously on the means by the Defendant engaged in obstructive conduct. As the
Eleventh Circuit has held, “although a jury must decide unanimously that the
government has proved each element of a crime, it need not agree unanimously as to
which of several means the defendant used to commit each element.” United States v.
Williams, No. 18-10273, 2019 WL 3960199, at *9 (11th Cir. Aug. 22, 2019) (citing
Richardson v. United States, 526 U.S. 813, 818 (1999)). In Williams, the defendant was
convicted of bank fraud in violation of 18 U.S.C. § 1344 and false statement to a
financial institution in violation of 18 U.S.C. § 1014, and argued that the district court
erred in not instructing the jury that it must make a “unanimous finding on the precise
false representation that gave rise to the findings of guilt” under both statutes. Williams
at *8. The Eleventh Circuit, relying on Richardson, rejected this argument, stating that
the jury “was not required to agree unanimously as to which of these factors
constituted the false representation the government had to prove, as long as the jury
unanimously concluded that Williams had made a false representation.” Id. See, e.g.,
United States v. Adams, 150 F. Supp. 3d 32 (D.D.C. 2015) (concluding that defendant
was “not entitled to unanimity instruction on the particular means he employed to
obstruct or impede the internal-revenue laws”); United States v. Bikundi, 2016 WL
912169, at *38 (D.D.C. Mar. 7, 2016) (upholding district court’s refusal to issue a
special unanimity instruction on the means defendant used to obstruct or impede
internal revenue laws over a five-year period, noting that “[a] federal jury need not
always decide unanimously which of several possible sets of underlying brute facts
make up a particular element, say, which of several possible means the defendant used
to commit an element of the crime”) (quoting Richardson v. United States, 526 U.S. 813,
817 (1999)).
                                            7
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 8 of 27 PageID 485



             concealing a material fact, and thereby creating a false impression by

             such statement.

      (3)    with intent to mislead, knowingly submitting or inviting reliance on a

             writing or recording that is false, forged, altered, or otherwise lacking in

             authenticity; or

      (4)    knowingly using a trick, scheme, or device with intent to mislead.

[18 U.S.C. § 1512(b)(3); 18 U.S.C. § 1515(a)(3) (definition of “misleading conduct”);

Instr. B9.1A (definition of “knowingly”); Fed. Crim. Jury Instr. 7th Cir. 1512(b)(3)

(2019 ed.), (elements of a violation of § 1512(b)(3)); United States v. Salman, No. 6:17-

cr-18-Orl-40KRS, (M.D. Fla. 2018) (Dkt. 329, Instr. No. 11) (elements of a violation

of §1512(b)(3))].

      As to the Defendant’s intent to hinder, delay, or prevent the communication of

information to federal law enforcement officers, the Government must prove a

reasonable likelihood that the relevant communication would have been made to a

federal law enforcement officer; the Government must show that the likelihood of

communication to a federal law enforcement officer was more than remote,

outlandish, or simply hypothetical. [See United States v. Fowler, 131 S.Ct. 2045, 2052

(2011) (requiring reasonable likelihood in the context of the murder of a witness to

prevent communication to a federal law enforcement officer under § 1512(a)(1)(C),

which has nearly identical language to § 1512(b)(3)); United States v. Guadalupe, 402

F.3d 409 (3d Cir. 2005) (holding that to obtain a conviction under 18 U.S.C. §

                                           8
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 9 of 27 PageID 486



1512(b)(3), the government must prove Defendant believed that the person targeted

might communicate with federal authorities); Salman, No. 6:17-cr-18-Orl-40KRS

(Dkt. 329, Instr. No. 11).]

      The Government does not need to prove the Defendant knew the offense was a

federal offense or that a federal investigation was either underway or imminent. [See

Fowler, 131 S.Ct. at 2049-50; Guadalupe, 402 F.3d at 411 (“The Government need not

prove that a federal investigation was either underway or imminent.”); Salman, No.

6:17-cr-18-Orl-40KRS (Dkt. 329, Instr. No. 11).]

      The term “federal law enforcement officer” means an officer or employee of the

Federal Government, or a person authorized to act for or on behalf of the Federal

Government or serving the Federal Government as an adviser or consultant—

authorized under law to engage in or supervise the prevention, detection,

investigation, or prosecution of an offense. [18 U.S.C. § 1515(a)(4).]

      The term “using a trick, scheme, or device” means acting in a way intended to

deceive others. [Pattern Crim. Jury Instr. 6th Cir. 13.01 (2017 ed.) (definition of “using

a trick, scheme, or device” as an element of a violation of 18 U.S.C. § 1001(a)(1)).]




                                            9
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 10 of 27 PageID 487



                   REQUESTED JURY INSTRUCTION NO. 10

                                Obstruction of Justice
                              18 U.S.C. §§ 1512(c)(2), 2
                                      Count 2

      It’s a Federal crime for anyone to corruptly obstruct, influence or impede any

official proceeding, or attempt to do so.

      Count Two charges the Defendant with corruptly obstructing, influencing, and

impeding official proceedings, that is, a Department of the Navy court martial and a

Federal grand jury proceeding, or attempting to do so [[3by, among other things:

            a.    Making false and misleading statements to Navy personnel
      searching for Christopher Tur (“Tur”) and investigating his
      disappearance and death, such as Command Duty Officer Anthony
      Thibodeaux, that Tur was last seen at the Officer’s Club/Bayview on or
      about January 9, 2015;

            b.    Making false and misleading statements to Navy personnel,
      such as Executive Officer Alonza Ross, that Tur had not come to the
      Defendant’s residence on or about January 9, 2015 after the Hail and
      Farewell party at the Officer’s Club/Bayview;

            c.    Making false and misleading statements to Navy personnel,
      such as Executive Officer Alonza Ross, that when Tur came to the
      Defendant’s residence after the Hail and Farewell party on or about
      January 9, 2015, Tur did not come inside the residence;

            d.   Concealing from Navy personnel that on or about January
      9, 2015, Tur came to the Defendant’s residence after the Hail and

3
       The Government submits that this bracketed portion should be in the jury
instructions in order to provide the jury with the examples of the means by which the
defendant could have committed the obstruction that were contained in Count Two
of the Indictment, especially since the Court has indicated it is unlikely to send the
Indictment back to the jury during its deliberations. The Defendant believes these
examples should not be listed in the jury instructions.
                                            10
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 11 of 27 PageID 488



      Farewell party at the Officer’s Club/Bayview, the Defendant and Tur
      engaged in a physical altercation inside the Defendant’s residence, and
      that altercation resulted in Tur being injured;

           e.     Refusing the request by Navy personnel to use a U.S. Coast
      Guard helicopter in the search for Tur;

            f.     Knowingly permitting a Navy Blue communication
      providing false information about the last known location of Tur on or
      about January 9, 2015 to be sent to the Navy on or about January 10,
      2015;

             g.    Making false and misleading statements to his superior
      officers, Captain Christopher Gray and Admiral Mary Jackson, orally
      and in written emails on or about January 10, 2015, January 11, 2015,
      and January 12, 2015 that the last place Tur was seen was the Officer’s
      Club/Bayview on or about January 9, 2015;

             h.    Concealing from his superior officers, Captain Christopher
      Gray and Admiral Mary Jackson, on or about January 10, 2015 and
      January 11, 2015 that Tur had gone missing on or about January 9, 2015
      after attending a command event earlier in the evening, the Hail and
      Farewell party at the Officer’s Club/Bayview for the incoming and
      outgoing executive officers, at which the Defendant had been present,
      that the Defendant and others at the party had been intoxicated, and that
      Tur had accused the Defendant of having an extramarital affair with Lara
      Tur in front of the Officer’s Club/Bayview after the party;

             i.     Concealing from his superior officers, Captain Christopher
      Gray and Admiral Mary Jackson, on or about January 10, 2015, January
      11, 2015, and January 12, 2015 that Tur came to the Defendant’s
      residence on or about January 9, 2015 after the Hail and Farewell party
      at the Officer’s Club/Bayview;

            j.    Concealing from his superior officers, Captain Christopher
      Gray and Admiral Mary Jackson, that on or about January 9, 2015, the
      Defendant and Tur engaged in a physical altercation inside the
      Defendant’s residence and that altercation resulted in Tur being injured;




                                         11
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 12 of 27 PageID 489



             k.     Falsely stating to his superior officers, Captain Christopher
       Gray and Admiral Mary Jackson, that he had not engaged in an
       extramarital affair with Lara Tur; and

              l.    Encouraging Lara Tur to conceal from Navy investigators
       that she and the Defendant had engaged in an extramarital affair.]]

       The Defendant can be found guilty of this crime only if all the following facts

are proved beyond a reasonable doubt:

       (1)    the Defendant knew of or foresaw an official proceeding, and knew that

              his actions were likely to affect it.

       (2)    the Defendant engaged in conduct which constituted a substantial step

              toward the commission of the crime of obstruction of an official

              proceeding;

       (3)    the Defendant acted corruptly, i.e., with an improper purpose and to

              engage in conduct knowingly and dishonestly with the specific intent to

              subvert, impede or obstruct the actual or foreseen official proceeding; and

       (4)    the natural and probable effect of the Defendant’s conduct would be the

              interference with the due administration of justice.

[United States v. Friske, 640 F.3d 1288, 1292, 1292 n.5 (11th Cir. 2011) (stating the

elements of a violation of §1512(c)(2) and clarifying that, “[T]he Government must

prove that the defendant knew of or foresaw an official proceeding, and knew that his

actions were likely to affect it.” (citation omitted)).]




                                             12
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 13 of 27 PageID 490



      [[4]]

      The term “official proceeding” includes a proceeding before a Federal grand

jury and a proceeding before a Federal Government agency which is authorized by

law. [18 U.S.C. § 1515(a)(1)(A).]      The Department of the Navy is a Federal

Government agency. [See United States v. McCarrick, 294 F.3d 1286, 1290 (11th Cir.

2002) (listing as an element of an § 18 U.S.C. § 1001 violation that the matter at issue

be before a “federal Government agency” even though the statute references a matter

within “the jurisdiction of a department or agency.”); accord United States v. Williams,

571 F. App’x 887, 890 (11th Cir. 2014); 18 U.S.C. § 6 (stating that the term

“department” means “one of the executive departments enumerated in section 1 of

Title 5,” and the term “agency” includes any department.); 5 U.S.C. § 102 (listing the

Department of the Navy as a Department of the Executive).] The Government has

alleged that the official proceedings which were foreseeable were a Federal Grand Jury

proceeding and a Department of the Navy court martial. The Government need not

prove beyond a reasonable doubt that the Defendant intended to obstruct all of these

proceedings. Instead, the Government must prove beyond a reasonable doubt that the



4
      The Defendant submits that the following should be inserted at this bracketed
point: “If you do not unanimously agree as to what conduct the Defendant corruptly
engaged in, you cannot find him guilty.”

       For the reasons discussed previously, the Government submits that the Court’s
standard unanimity instruction is an accurate and sufficient statement of the law, and
the jury is not required to decide unanimously on the means by the Defendant engaged
in obstructive conduct.
                                          13
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 14 of 27 PageID 491



Defendant intended to obstruct at least one of these official proceedings. [[5 You must

unanimously agree as to which official proceeding the Defendant intended to

obstruct.]] [Fed. Crim. Jury Instr. 7th Cir. 1512 and 1515(a)(1) (2019 ed.) (providing

language to be used where the defendant is charged under § 1512(c) with obstructing

more than one official proceeding)].

      The “official proceeding need not be pending or about to be instituted at the

time of the offense” to prove the Defendant committed this offense. [18 U.S.C. §

1512(f)(1).] It is sufficient if the Defendant “knew of or foresaw an official proceeding,

and knew that his actions were likely to affect it.” [Friske, 640 F.3d at 1292 n.5.]




5
      The Government suggests that the jury be instructed using the bracketed
language, which is provided in the Seventh Circuit’s pattern instruction. The
Defendant submits that this bracketed portion should instead state as follows: “If you
do not unanimously agree as to which official proceeding the Defendant intended to
obstruct, you cannot find him guilty.”
                                           14
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 15 of 27 PageID 492



                   REQUESTED JURY INSTRUCTION NO. 11

                          Scheme to Conceal Material Facts
                               18 U.S.C. § 1001(a)(1)
                                    Count Three

      It is a Federal crime to knowingly and willfully falsify, conceal, or cover up

by any trick, scheme, or device a material fact in any matter within the jurisdiction

of the executive, legislative, or judicial branch of the Government of the United

States.

      Count Three charges the Defendant with knowingly and willfully falsifying,

concealing, or covering up by trick, scheme, and device, a material fact, that is,

during the investigation being conducted by the Navy, the Defendant intended to

falsify and conceal the facts he knew about the circumstances surrounding the

disappearance, injury, and death of Christopher Tur (“Tur”) [[6by, among other

things:

            a.      Making false and misleading statements to Navy personnel
      searching for Tur and investigating his disappearance and death, such as
      Command Duty Officer Anthony Thibodeaux, that Tur was last seen at
      the Officer’s Club/Bayview on or about January 9, 2015;

            b.   Making false and misleading statements to Navy personnel,
      such as Executive Officer Alonza Ross, that Tur had not come to the



6
       The Government submits that this bracketed portion should be in the jury
instructions in order to provide the jury with the examples of the means by which the
defendant could have committed the concealment that were contained in Count Three
of the Indictment, especially since the Court has indicated it is unlikely to send the
Indictment back to the jury during its deliberations. The Defendant believes these
examples should not be listed in the jury instructions.
                                           15
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 16 of 27 PageID 493



      Defendant’s residence on or about January 9, 2015 after the Hail and
      Farewell party at the Officer’s Club/Bayview;

            c.    Making false and misleading statements to Navy personnel,
      such as Executive Officer Alonza Ross, that when Tur came to the
      Defendant’s residence after the Hail and Farewell party on or about
      January 9, 2015, Tur did not come inside the residence;

             d.     Concealing from Navy personnel that on or about January
      9, 2015, Tur came to the Defendant’s residence after the Hail and
      Farewell party at the Officer’s Club/Bayview, the Defendant and Tur
      engaged in a physical altercation inside the Defendant’s residence, and
      that altercation resulted in Tur being injured;

            e.     Knowingly permitting a Navy Blue communication
      providing false information about the last known location of Tur on or
      about January 9, 2015 to be sent to the Navy on or about January 10,
      2015;

             f.    Making false and misleading statements to his superior
      officers, Captain Christopher Gray and Admiral Mary Jackson, orally
      and in written emails on or about January 10, 2015, January 11, 2015,
      and January 12, 2015 that the last place Tur was seen was the Officers
      Club/Bayview on or about January 9, 2015;

             g.    Concealing from his superior officers, Captain Christopher
      Gray and Admiral Mary Jackson, on or about January 10, 2015 and
      January 11, 2015 that Tur had gone missing on or about January 9, 2015
      after attending a command event earlier in the evening, the Hail and
      Farewell party at the Officer’s Club/Bayview for the incoming and
      outgoing executive officers, at which the Defendant had been present,
      that the Defendant and others at the party had been intoxicated, and that
      Tur had accused the Defendant of having an extramarital affair with Lara
      Tur in front of the Officer’s Club/Bayview after the party;

             h.     Concealing from his superior officers, Captain Christopher
      Gray and Admiral Mary Jackson, on or about January 10, 2015, January
      11, 2015, and January 12, 2015 that Tur came to the Defendant’s
      residence on or about January 9, 2015 after the Hail and Farewell party
      at the Officer’s Club/Bayview; and

            i.   Concealing from his superior officers, Captain Christopher
      Gray and Admiral Mary Jackson, that on or about January 9, 2015, the
                                         16
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 17 of 27 PageID 494



       Defendant and Tur engaged in a physical altercation inside the
       Defendant’s residence and that altercation resulted in Tur being injured.]]

       The Defendant can be found guilty of this crime only if all the following facts

are proved beyond a reasonable doubt:

       (1)   the Defendant concealed a fact by a trick, scheme, or device;

       (2)   the fact was material;

       (3)   the fact was within the jurisdiction of a federal
              department or agency;

       (4)   the Defendant had a legal duty to disclose the concealed fact; and

       (5)   the Defendant acted knowingly and willfully.[[7]]

[Fed. Crim. Jury Instr. 7th Cir. 1001[1] (2019 ed.) (elements of a violation of §

1001(a)(1)); Pattern Crim. Jury Instr. 6th Cir. 13.01 (2019 ed.) (elements of a violation

of § 1001(a)(1)).]




7
       The Defendant submits that the following additional element should be
included in the instructions for Count Three: “the Defendant acted for the purpose of
misleading a department or agency of the United States.” The Government submits
that this higher standard of specific intent is not an element of the charge and the
Government’s proposed instructions are consistent with the elements of a violation of
18 U.S.C. § 1001(a)(1). United States v. Clay, 832 F.3d 1259, 1308 (11th Cir. 2016) (“As
to specific intent, § 1001 criminalizes false statements made ‘knowingly and willfully.’
. . . The Supreme Court has said that, to establish a willful violation of a statute,
generally “the Government must prove that the defendant acted with knowledge that
his conduct was unlawful.” . . . Using the pattern instruction, the district court charged
the jury that ‘[t]he word ‘willfully’ means that the act was committed voluntarily and
purposefully with the intent to do something the law forbids, that is, with the bad
purpose to disobey or disregard the law.’”) (internal citations omitted).

                                           17
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 18 of 27 PageID 495



      [[8]]

      The Department of the Navy is a federal department. [See discussion in Count

Two, supra, regarding this same element and the Navy’s status as a federal

department.]

      The term “using a trick, scheme, or device” means acting in a way intended to

deceive others. [Pattern Crim. Jury Instr. 6th Cir. 13.01 (2017 ed.) (definition of

“using a trick, scheme, or device” as an element of a violation of § 1001(a)(1)).]

      The concealment of a fact through a trick, scheme, or device is not a crime




8
      The Defendant submits that the following should be inserted at this bracketed
point: “If you do not unanimously agree as to what material fact the Defendant
knowingly and willfully concealed, you cannot find him guilty.”

        The Government submits that the Court’s standard unanimity instruction is an
accurate and sufficient statement of the law, and the jury is not required to decide
unanimously on the means by the defendant concealed material information. See, e.g.,
United States v. Hubbell, 177 F.3d 11, 14 (D.C.Cir.1999): (indictment charging
numerous false statements of concealment not duplicitous because count alleged
scheme of concealment of material facts); United States v. Knapp, 15 F.3d 1092, 1994
WL 20017, *1-2 (9th Cir. Jan. 26, 1994) (holding § 1001 charge was not duplicitous
and a special unanimity instruction was not necessary, “Because Section 1001 defines
only one offense, it is proper for the government to charge the different means,
denounced disjunctively in the statute, conjunctively in each count of the indictment.
In the instant case the government merely listed the possible means, by trick, scheme,
and device, in the indictment, and then listed the overt acts supporting its theory that
defendant engaged in a scheme to conceal material facts from the government.”)
(citation and internal quotation marks omitted; emphasis in original).
                                           18
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 19 of 27 PageID 496




unless the fact is material. A “material fact” is an important fact–not some

unimportant or trivial detail–that has a natural tendency to influence a decision of a

department or agency in reaching a required decision. The Government does not have

to show that the government agency or department was, in fact, deceived or misled by

the concealment of the material fact. [Instr. O36 (defining “material fact” as part of the

elements of a violation of § 1001(a)(2)).]

       With regard to whether the Defendant had a legal duty not to falsify or conceal

information related to the disappearance, injury, and death of Christopher Tur, the

Government has alleged that certain laws, Navy regulations, and orders from his

superior officers required the Defendant to ensure the safety and well-being of persons

under his command, including Christopher Tur, and to provide his superior officers

and the Navy with complete information in his possession about events at Naval

Station Guantanamo Bay, such as when a civilian or contractor was missing, severely

injured, or dead. [Indict. ¶¶ 5-6.]

      The word “knowingly” means that an act was done voluntarily and

intentionally and not because of a mistake or by accident.

       The word “willfully,” means that the act was committed voluntarily and

purposely, with the intent to do something the law forbids; that is, with the bad purpose

to disobey or disregard the law. While a person must have acted with the intent to do

something the law forbids before you can find that the person acted “willfully,” the



                                             19
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 20 of 27 PageID 497



person need not be aware of the specific law or rule that his or her conduct may be

violating. [Instr. B9.1A (definitions of “knowingly” and “willfully”).]




                                          20
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 21 of 27 PageID 498



                  REQUESTED JURY INSTRUCTION NO. 12

                               Falsification of Records
                                 18 U.S.C. § 1519, 2
                                 Counts Four, Five

      It is a Federal crime for anyone to knowingly alter, conceal, cover up, falsify, or

make a false entry in a record, document, or tangible object with the intent to impede,

obstruct, or influence the investigation of a matter within the jurisdiction of any

department or agency of the United States, or in relation to such a matter.

      Count Four charges the Defendant with knowingly altering, concealing,

covering up, falsifying, or making a false entry in a record, document, or tangible

object, that is a Navy Blue communication sent to Navy officials, with the intent to

impede, obstruct, or influence the investigation of a matter within the jurisdiction of

any department or agency of the United States, or in relation to such a matter, that is

a Department of Navy investigation into the circumstances surrounding the

disappearance, injury, and death of Chris Tur.

      Count Five charges the Defendant with knowingly altering, concealing,

covering up, falsifying, or making a false entry in a record, document, or tangible

object, that is emails to superior officers, Admiral Mary Jackson and Captain

Christopher Gray, with the intent to impede, obstruct, or influence the investigation

of a matter within the jurisdiction of any department or agency of the United States,

or in relation to such a matter, that is a Department of Navy investigation into the

circumstances surrounding the disappearance, injury, and death of Chris Tur.



                                          21
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 22 of 27 PageID 499



      The Defendant can be found guilty of these crimes only if all the following facts

are proved beyond a reasonable doubt:

      (1)    That the Defendant knowingly altered concealed, covered up, falsified,

             or made a false entry in a record, document, tangible object, or caused

             another to do so;

      (2)    That the Defendant acted with the intent to impede, obstruct, or

             influence the investigation in relation to a matter; and

      (3)    That the matter was within the jurisdiction of the Department of the

             Navy, which is a department of the United States.

      There is no requirement that the matter or investigation have been pending or

imminent at the time of the obstruction, but only that the acts were taken in relation

to or in contemplation of any such matter or investigation.

      In order to meet its burden, the Government does not have to prove that the

Defendant specifically knew that the matter or investigation was within the jurisdiction

of a department or agency of the United States. In other words, you need not find that

the Defendant knew he was obstructing, impeding, or influencing a matter that was

federal in nature.

      A “tangible object” is one used to record or preserve information.

      The word “knowingly” means that an act was done voluntarily and

intentionally and not because of a mistake or by accident.

[Fifth Circuit Pattern Jury Instr. No. 2.65 (elements of a violation of § 1519); United

States v. Aldissi, No. 8:14-cr-00217-VMC-TGW, (M.D. Fla. 2015) (Dkt. 269, Instr. No.
                                          22
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 23 of 27 PageID 500



14) (elements of a violation of § 1519); United States v. Coburn, No. 6:18-cr-109-Orl-

31LRH, (M.D. Fla. 2019) (Dkt. 110 at 11) (elements of a violation of § 1519); Instr.

B9.1A (definition of “knowingly”).]




                                         23
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 24 of 27 PageID 501



                  REQUESTED JURY INSTRUCTION NO. 13

                                 O36 (Modified)
                      False Statements to a Federal Agency
                              18 U.S.C. § 1001(a)(2)
                     Counts Six, Seven, Eight, Nine, and Ten

      It is a Federal crime to knowingly and willfully make any materially false,

fictitious, or fraudulent statement or representation in any matter within the

jurisdiction of the executive branch of the Government of the United States.

      Count Six charges the Defendant with willfully and knowingly making a

materially false, fictitious, and fraudulent statement and representation in a matter

within the jurisdiction of the executive branch by stating to Command Duty Officer

Anthony Thibodeaux that Christopher Tur was last seen on or about January 9, 2015

at the Officers Club/Bayview.

      Count Seven charges the Defendant with willfully and knowingly making a

materially false, fictitious, and fraudulent statement and representation within the

jurisdiction of the executive branch by stating in an email to Admiral Mary Jackson

and Captain Christopher Gray that Christopher Tur was last seen on or about January

9, 2015 at the Officers Club/Bayview.

      Count Eight charges the Defendant with willfully and knowingly making a

materially false, fictitious, and fraudulent statement and representation within the

jurisdiction of the executive branch by stating to Executive Officer Alonza Ross that

Christopher Tur did not go to the Defendant’s home on or about January 9, 2015 after

the party at the Officer’s Club/Bayview.


                                           24
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 25 of 27 PageID 502



          Count Nine charges the Defendant with willfully and knowingly making a

materially false, fictitious, and fraudulent statement and representation within the

jurisdiction of the executive branch by stating to Executive Officer Alonza Ross that

Christopher Tur had come to the Defendant’s residence on or about January 9, 2015,

but that Tur had not come inside.

          Count Ten charges the Defendant with willfully and knowingly making a

materially false, fictitious, and fraudulent statement and representation within the

jurisdiction of the executive branch by stating to Admiral Mary Jackson and Captain

Christopher Gray that the Defendant and Christopher Lara Tur were not having an

affair.

          The Defendant can be found guilty of these crimes only if all the following facts

are proved beyond a reasonable doubt:

          (1)   the Defendant made a statement;

          (2)   the statement was false;

          (3)   the falsity concerned a material matter;

          (4)   the Defendant acted willfully, knowing that the statement was false;[[9]]
                and

          (5)   the false statement was made or used for a matter within the jurisdiction
                of a department or agency of the United States.

9
       As with Count Three, the Defendant submits that the following additional
element should be included in the instructions for Counts Six through Ten: “that the
Defendant made the false statement for the purpose of misleading a department or
agency of the United States.” The Government again submits that this higher standard
of specific intent is not an element of the charges in Counts Six through Ten for the
same reasons as articulated above. See United States v. Clay, 832 F.3d 1259, 1308 (11th
Cir. 2016).
                                             25
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 26 of 27 PageID 503




       The Department of the Navy is a department of the United States. [See

discussion in Count Two, supra, regarding this same element and the Navy’s status

as a federal department.]

       A “material fact” is an important fact – not some unimportant or trivial detail –

that has a natural tendency to influence a decision of a department or agency in

reaching a required decision. The Government does not have to show that the

governmental agency or department was, in fact, deceived or misled by the

concealment of the material fact.

       The word “willfully,” means that the act was committed voluntarily and

purposely, with the intent to do something the law forbids; that is, with the bad purpose

to disobey or disregard the law. While a person must have acted with the intent to do

something the law forbids before you can find that the person acted “willfully,” the

person need not be aware of the specific law or rule that his or her conduct may be

violating. [Instr. B9.1A (definition of “willfully”).]

                                    Respectfully submitted,


/s/ Todd Gee                                             /s/ Daniel Schwartz___________
Counsel for the Government                               Counsel for the Defendant
TODD GEE                                                 DANIEL SCHWARTZ
Deputy Chief, Public Integrity Section                   Daniel Schwartz, P.A.
PETER M. NOTHSTEIN                                       TERENCE LENAMON
Trial Attorney, Public Integrity Section                 Terence Lenamon, P.A.
Criminal Division                                        COLBY C. VOKEY
U.S. Department of Justice                               Law Firm of Colby Vokey PC


DATED: December 6, 2019
                                            26
Case 3:19-cr-00001-TJC-PDB Document 55 Filed 12/06/19 Page 27 of 27 PageID 504



                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this date, I electronically filed the foregoing

pleading with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the attorneys of record for the defendant.


Dated: December 6, 2019                          /s/ Todd Gee
                                         Todd Gee, Deputy Chief
                                         Peter M. Nothstein, Trial Attorney
                                         Public Integrity Section
                                         Criminal Division
                                         U.S. Department of Justice




                                           27
